EX-10.16 17 a13-19720_lex10d16.htm EX-10.16
Exhibit 10.16

PETROLEUM AGREEMENT
REGARDING
THE EXPLORATION FOR AND EXPLOITATION OF HYDROCARBONS
BETWEEN

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES
“ONHYM”

ACTING ON BEHALF OF THE STATE
AND

KOSMOS ENERGY DEEPWATER MOROCCO
“KOSMOS”

IN THE AREA OF INTEREST NAMED

“TARHAZOUTE OFFSHORE”

THIS PETROLEUM AGREEMENT IS CONCLUDED

BETWEEN,

The OFFICE NATIONAL DES HYDROCARBURES ET DES MINES, a public Moroccan establishment instituted by law n° 33-01
promulgated by dahir n°1-03-203 on the date of 16 Ramadan 1424 (November 11'", 2003) and implemented by decree n°2-04-372 on
the date of 16 Kaada 1425 (December 29, 2004), whose headquarter is at 5, Moulay Hassan Avenue B.P 99 - RABAT - MOROCCO,
fiscal identification n° 330 4 540, Patent n° 25112444, RC n° 61 577, (hereinafter called “ONHYM”), acting on behalf of the Kingdom
of Morocco (hereinafter called “the STATE”), herein represented by its General Director, Mme. Amina BENKHADRA;

AND,

KOSMOS ENERGY DEEPWATER MOROCCO HC, a Cayman Islands company, whose office is at 4th Floor, Century Yard,
Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand Cayman KY 1-1209, CAYMAN ISLANDS (hereinafter called
“KOSMOS”), herein represented by its Vice President and Country Manager, Mr. Ragnar FREDSTED;

ONHYM and KOSMOS will be hereinafter together called “the Parties” or individually the “Party”.

2

— TABLE OF CONTENTS —

PREAMBLE 5

PART I
SCOPE AND DURATION OF THE PETROLEUM AGREEMENT

ARTICLE 1 SCOPE OF THE PETROLEUM AGREEMENT 7
ARTICLE 2 DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT 8

PART II
EXPLORATION PERMITS AND WORK

ARTICLE 3 EXPLORATION PERMITS 10
ARTICLE 4 EXPLORATION WORK 12

PART III
EXPLOITATION CONCESSION(S)

ARTICLE 5 HYDROCARBON EXPLOITATION 17
ARTICLE 6 MARKET PRICE 19

PART IV
THE PARTIES’ OBLIGATIONS

ARTICLE 7 APPLICABLE LAW 23
ARTICLE 8 ADMINISTRATION CONTROL 24
ARTICLE 9 PROFESSIONAL TRAINING 25
ARTICLE 10 | SAFETY AND ENVIRONMENT 26
PART V
FISCAL PROVISIONS
ARTICLE 11 ANNUAL ROYALTY 28
ARTICLE 12) CORPORATE INCOME TAX 30
ARTICLE 13, CUSTOMS 31
ARTICLE 14 © FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS 32
ARTICLE 15 BONUSES 33
ARTICLE 16 = STABILITY 34
PART VI

MISCELLANEOUS PROVISIONS

ARTICLE 17) =TRANSFER OF PERCENTAGE INTERESTS 36
ARTICLE 18 => ASSOCIATION CONTRACT 37
3
ARTICLE 19 THE OPERATOR 38
ARTICLE 20) =CONFIDENTIALITY 39
ARTICLE 21 ©FORCE MAJEURE 41
ARTICLE 22. ARBITRATION 42
ARTICLE 23) NOTIFICATION 43
ARTICLE 24 OTHER PROVISIONS 45
ARTICLE 25. EFFECTIVE DATE 46
APPENDIXI DEFINITIONS 47
APPENDIX IT MAP AND DESCRIPTION OF THE AREA OF INTEREST 51
APPENDIX II LIST OF DELIVERABLES 53
4
PREAMBLE

Whereas, the Law n°21-90, enacted by Dahir n°1-91-118 of 27 Ramadan 1412 (1*' April 1992) as amended by the Law n°27-99, enacted
by Dahir n°1- 99 -340 of 9 Kaada 1420 (15" February 2000), hereinafter together called the “Law”, regulates the exploration for and the
exploitation of Hydrocarbon deposits in Morocco. The Law is implemented by the Decree n° 2-93-786 of 18 Joumada I 1414
(3"! November 1993), which was amended by the Decree n° 2-99-210 of 9 Hija 1420 (16 March 2000), hereinafter together called the
“Decree”. The Law and the Decree are hereinafter together called “the Hydrocarbon Code”;

Whereas, section 5 of the decree n°2-04-372 of 16 Kaada 1425 (29'" December 2004) implementing the law n° 33-01 instituting the
OFFICE NATIONAL DES HYDROCARBURES ET DES MINES “ONHYM”, which stipulates that ONHYM is empowered to

exercise on behalf of the State the duties listed in Section 71 of the Law;

Taking into account the joint willingness of the Parties to undertake and achieve the exploration for and the exploitation of Hydrocarbon
deposits within the Area of Interest as specified in Article 3 and described in Appendix II of this Agreement;

NOW THEREFORE, THE FOLLOWING HAS BEEN AGREED UPON AND RESOLVED:

5

PART I

SCOPE AND DURATION OF THE

PETROLEUM AGREEMENT

ARTICLE 1
SCOPE OF THE PETROLEUM AGREEMENT

The purpose of this Agreement (of which the Appendices form part) is to specify the rights and obligations of the Parties resulting from
the Exploration Permits and any Exploitation Concession which might derive there from.

Definitions of various words, terms and phrases used in this Agreement are set forth in Appendix I of this Agreement.

7

ARTICLE 2
DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT

This Agreement shall become effective in accordance with the provisions set forth in Article 25 and shall terminate in the following
instances:

a) Ifthere is no Commercial Discovery of Hydrocarbons during the period of validity of any of the Exploration Permits referred
to in Article 3,

b) Upon expiration of the last producing Exploitation Concession obtained pursuant to Article 5, or upon final abandonment of
the exploitation of all Hydrocarbon deposits therein, occurring prior to the expiration of such Exploitation Concession;

c) IfKOSMOS elects to abandon entirely its Percentage Interest in the Exploration Permits and in the Exploitation
Concession(s) in accordance with the Hydrocarbon Code and this Agreement; or

d) Ifthe forfeiture of all of the Exploration Permits and/or all Exploitation Concessions obtained is pronounced in accordance
with the Hydrocarbon Code.

PART II

EXPLORATION PERMITS AND WORK

3.1

3.2

3.3

3.4

3.5

3.6

ARTICLE 3
EXPLORATION PERMITS
a) According to the Hydrocarbon Code, ONHYM and KOSMOS have filed jointly with the appropriate department of the
Ministry in charge of Energy the applications for the Exploration Permits named “Tarhazoute Offshore 1”, “Tarhazoute
Offshore 2”, “Tarhazoute Offshore 3” and “Tarhazoute Offshore 4”, more particularly described in Appendix II to this

Agreement and which constitute the Area of Interest named “Tarhazoute Offshore”.

b) In accordance with the second paragraph of Section 4 of the Law, the Parties agree that their respective Percentage Interests
in the Exploration Permits to be granted to them by the Minister in charge of Energy shall be:

KOSMOS 75%
ONHYM 25%

Each Exploration Permit is specified by its Datum Merchich geographical co-ordinates in Appendix II to this Agreement.
The Exploration Permits together cover an initial area of approximately 7,753.3 Km.

Each of the Exploration Permits shall have an overall duration of eight (8) years comprising:

(a) an Initial Period of two (2) years and six (6) months;

(b) a First Extension Period of two (2) years and six (6) months;

(c) a Second Extension Period of three (3) years; and,

(d) notwithstanding the terms of this Article 3.3, when Hydrocarbons are discovered during the last year of validity of the

Second Extension Period of the Exploration Permits, the Parties shall have the right to apply jointly for the
exceptional period as mentioned in Section 24 of the Law.

Applications for the extension of the Exploration Permits as well as the reduction in surface areas will be made in accordance
with Sections 22 and 24 of the Law, and with Sections 10, 14, 15 and 16 of the Decree and Article 4.2 of this Agreement.

The partial or total abandonment of any of the Exploration Permits will be effected according to the Hydrocarbon Code.
The Parties agree that in the case where a Natural Gas discovery is made during the Exploration Period, but the commerciality
of such discovery cannot be declared due to the non-conclusion of one or more sales contract(s) of this Natural Gas, the Parties

shall file at

10

the end of the Exploration Period with the appropriate department of the Ministry in charge of Energy applications for one or
more exploration permits covering the area(s) where the discovery(ies) is(are) located. The exploration permit

application(s) shall set out the minimum exploration work program which shall consist of evaluation and feasibility study(ies)
of the said Natural Gas discovery(ies). In accordance with Section 4 of the Law, the Parties shall sign a petroleum agreement in
respect of the said exploration permit or exploration permits the provisions of which, with the exception of the minimum
exploration work program, shall be in accordance with this Petroleum Agreement.

ll

ARTICLE 4
41

4.2

4.2.1

EXPLORATION WORK

Exploration Work shall mean all exploration and appraisal studies and operations in order to establish the existence of
Hydrocarbons in commercially exploitable quantities, conducted in or in relation to the Area of Interest, either within the
Exploration Permits or the Exploitation Concession(s), whether these activities are carried out within or outside Morocco.

Exploration Work includes but is not limited to the following:

hydrographic, geodesic, meteorological and topographic studies and surveys, if these operations are necessary for the
Exploration Work and, in the case of appraisal, operations to determine the limits and the productive capacity of a Hydrocarbon
deposit in order to help in making a decision whether or not to develop such Hydrocarbon deposit.

geological and geophysical studies and surveys.

studies and surveys aimed at determining the locations of Exploration Wells and Appraisal Wells;

drilling operations regarding Exploration Wells and Appraisal Wells;

tests and studies for the evaluation of reservoirs.

During the validity period of the Exploration Permits, KOSMOS agrees to perform the following Minimum Exploration Work
Programs and to devote sufficient funding thereto under the conditions and schedule set forth below:

Initial Period of two (2) years and six (6) months:

(a) KOSMOS commits, during the Initial Period to carry out the following Minimum Exploration Work Program:

-1) Acquisition, processing and interpretation of 1200 km? of Multi Azimuth 3D seismic and subsequent integration with
block-wide interpretation;

+2) Special geophysical studies including AVO analysis over key prospects; and

+3) Risking and ranking of prospects.

The estimated cost of such Minimum Exploration Work Program is four million US Dollars (US $4,000,000).

(b)After having completed the Minimum Exploration Work Program referred to in paragraph (a) above or subject to making
the payment required in respect thereof pursuant to Articles 4.2.5 and 4.2.6 KOSMOS shall notify ONHYM of its intention to

abandon all its interest in the Exploration Permits, or of its intention to enter into the First Extension Period.

12

4.2.2

4.2.3

(a) If KOSMOS decides, pursuant to Section 15 of the Decree, to enter into the First Extension Period of two (2) years and six
(6) months duration from the end of the Initial Period, KOSMOS will be committed to carry out the following Minimum
Exploration Work Program:

-1) Drilling of an Exploration Well to a minimum depth of two thousand seven hundred and fifty (2,750) meters below seabed
or to the Cretaceous objective, whichever is penetrated first; and
+2) Evaluation of the results of such Exploration Well.

The estimated cost of such Minimum Exploration Work Program is thirty million US Dollars (US $30,000,000).

(b) After having completed the Minimum Exploration Work Program referred to in paragraph (a) above, or subject to making
the payment required in respect thereof pursuant to Articles 4.2.5. and 4.2.6, KOSMOS shall notify ONHYM of its intention
to abandon all its interest in the Exploration Permits, or of its intention to enter into the Second Extension Period.

(a) If KOSMOS decides, pursuant to Section 15 of the Decree, to enter into the Second Extension Period of three (3) years
duration from the end of the First Extension Period, KOSMOS will be committed to carry out the following Minimum
Exploration Work Program:

-1) Drilling of an Exploration Well to a minimum depth of two thousand seven hundred and fifty (2,750) meters below seabed
or to the Cretaceous objective, whichever is penetrated first; and

+2) Evaluation of the results of such Exploration Well.

The estimated cost of such Minimum Exploration Work Program is thirty million US Dollars (US $30,000,000)
4.2.4

(b) After having completed the Minimum Exploration Work Program referred to in paragraph (a) above, or subject to making
the payment requested in respect thereof pursuant to Articles 4.2.5 and 4.2.6, KOSMOS shall notify ONHYM of its intention
to abandon all its interest in the Exploration Permits.

KOSMOS shall provide ONHYM with irrevocable on first demand Bank Guarantees acceptable to ONHYM in order to
secure the completion of the Minimum Exploration Work Programs set out in Articles 4.2.1, 4.2.2 and 4.2.3 as follows:

(a) No later than the date of signature of this Agreement, KOSMOS shall provide a Bank Guarantee on first demand for an
amount of two million US Dollars (US$2,000,000), in order to guarantee the fulfillment of the Minimum Exploration

Work Program set out in Article 4.2.1(a). The amount of the bank guarantee will be reduced to five hundred

13

4.2.5

4.2.6

thousand US Dollars (US$ 500,000) at the remittance by Kosmos of the field tapes and support data from the 1200 km? of
Multi Azimuth 3D Seismic acquired pursuant to paragraph 4.2.1 (a) (1). Another two hundred fifty thousand US Dollars
(US$ 250,000) will be released at the remittance of the processed 3D seismic data. The outstanding amount of two
hundred fifty thousand US Dollars (US$ 250,000) will be released at the remittance by Kosmos of all the reports deriving
from the Minimum Exploration Work Program for the Initial Period.

(b) Each time KOSMOS decides to enter into an Extension Period pursuant to Articles 4.2.2 and 4.2.3, at the time of such
application KOSMOS shall provide a Bank Guarantee on first demand for an amount of five million US Dollars (US$
5,000,000) in addition to the drilling contract of the committed well. In the event KOSMOS does not provide the drilling
contract, the amount of the Bank Guarantee will be twelve million US Dollars (US$ 12,000,000). Once a drilling contract
is provided the Bank Guarantee will be reduced to five million US Dollars (US$5,000,000). The Bank Guarantee, as stated
in this paragraph, will be put in place in order to guarantee the fulfillment of the Minimum Exploration Work Program set
out in Articles 4.2.2(a) and 4.2.3(a) respectively.

KOSMOS shall notify ONHYM when KOSMOS has completed the Exploration Work in a Minimum Exploration Work
Program for an Exploration Period, and ONHYM shall, if the Bank Guarantee is due to be released pursuant to Article 4.2.4,
within fifteen (15) days of such notice from KOSMOS, give a notification to the Bank to release the Bank Guarantee or notify
KOSMOS that it disagrees that such Minimum Exploration Work Program has been completed. The Bank Guarantee shall be
released at the relevant expiry date specified in Article 4.2.4, unless a payment is due under Article 4.2.6., in which case the
Bank Guarantee will be released when such payment is made.

Except in case of Force Majeure and as provided in Article 4.2.6, if KOSMOS does not fulfil totally or partially the Minimum
Exploration Work Program for a particular Exploration Period to which it is committed under Articles 4.2.1, 4.2.2 or 4.2.3,
ONHYM shall call the Bank Guarantee in conformity with the terms and conditions set out in Clause 7 of the Association
Contract.

It is the intention of the Parties that the Exploration Work set out in the Minimum Exploration Work Programs shall be carried
out by KOSMOS as a minimum commitment. However, if for any reason other than Force Majeure, KOSMOS has not
completed the Minimum Exploration Work Program for a particular Exploration Period to which it is committed under Articles
4.2.1, 4.2.2 or 4.2.3 then KOSMOS shall pay a penalty equal to the estimated cost of the Minimum Exploration Work Program
set out in the relevant Article for the applicable period. Provided, however, that in the event of technical difficulties, including
but not limited to encountering impenetrable substances, high pressures, wellbore instability, mechanical failures, unsafe
conditions or other conditions, which KOSMOS is not able to overcome using good and prudent oil field practices, and such
technical difficulties prevent KOSMOS from fulfilling the Minimum Exploration Work Program, KOSMOS may cease
operations and will be deemed to have fulfilled the

14

Minimum Exploration Work Program set out in the relevant Article.

Additionally, if and insofar as any Exploration Work in the Minimum Exploration Work Programs detailed in Articles 4.2.2 and
4.2.3 which has already been carried out by KOSMOS prior to the commencement of the applicable Extension Period, such
Exploration Work shall be credited to KOSMOS for the purpose of fulfilling the Minimum Exploration Work Program set out
in Articles 4.2.2 and 4.2.3, as the case may be.

It is understood between the Parties that, in case ONHYM did call the Bank Guarantee according to Article 4.2.5., the amount
4.2.7

4.2.8

4.2.9

of such bank Guarantee, if already paid to ONHYM, will be deducted from the amount of the penalty due to be paid according
to the first paragraph of this Article 4.2.6. If the amount of the Bank Guarantee is not paid to ONHYM, the amount of the
penalty will be equal to the estimated cost of the Minimum Exploration Work Program set out in the relevant Article.

Subject to Article 4.2.6, it is understood and expressly agreed, that it is the performance of the Minimum Exploration Work
Program and not the expenditures associated with the estimated cost thereof which shall determine KOSMOS’s compliance
with this Agreement. Performance of the Minimum Exploration Work Program shall be deemed to constitute the fulfillment of
all obligations related to payment of the estimated costs provided in Articles 4.2.1, 4.2.2, and 4.2.3 for the applicable period.

Notwithstanding the provisions of Article 3.1, all costs incurred in carrying out Exploration Work shall be borne entirely by
KOSMOS, without any obligation for ONHYM to provide any reimbursement.

Furthermore, ONHYM has the right to control and audit expenditures relating to Exploration Works incurred by KOSMOS
during the Initial Period and any Extension Periods in order to control the fulfilment of the Minimum Exploration Work

Program.

15

PART II
EXPLOITATION CONCESSION(S)

16

5.1

5.2

5.3

5.4

ARTICLE 5
HYDROCARBON EXPLOITATION

In accordance with the provisions of Section 27 of the Law, the discovery of a commercially exploitable Hydrocarbon deposit
shall give the Parties the right to obtain, at their request, an Exploitation Concession covering all of the area of said deposit.
The maximum duration of the Exploitation Concession shall be twenty-five (25) years. However, one single exceptional
extension, not to exceed ten (10) years, may be granted, upon joint application by the Parties if the rational and economic
exploitation of the deposit so justifies; ONHYM and KOSMOS shall jointly apply the procedure to obtain the aforementioned
exceptional extension.

Subject to any assignment in accordance with Article 17, the indivisible Percentage Interest of the Parties in each of the
Exploitation Concession(s) shall be:

KOSMOS 75%
ONHYM 25%

Expenses for Development and Exploitation Work in respect of a Hydrocarbons deposit, incurred after the declaration made in
accordance with the provisions of the Hydrocarbon Code and the Association Contract that such deposit contains commercially
exploitable quantities, shall be funded by the Parties in proportion to their respective Percentage Interests. However ONHYM
shall not be required to commence the payment of its share of such expenses until the effective date of the relevant Exploitation
Concession.

The Parties, each being the sole owner at the point of production of their respective Percentage Interest shares in the
Hydrocarbons produced from the Exploitation Concession(s), shall each have the right to take, dispose of and separately sell
their share of Available Crude Oil and Available Natural Gas.

No later than ninety (90) days before commencement of production from the Exploitation Concession, the Parties shall sign an
agreement (the “Lifting Agreement”) the terms of which shall govern and facilitate the separate lifting of Crude Oil by the
Parties. The Lifting Agreement shall detail, inter alia, terms relating to each Party’s share in the Crude Oil, the timetable for
lifting nominations by the Parties, under/overlift provisions, cargo procedures, vessel capacity acceptance procedures and
failure to lift provisions.

In accordance with Section 41 of the Law, KOSMOS must, before contemplating export of its share of production of Available
Crude Oil, contribute to the needs of the local market of Morocco. The price of the sold Available Crude Oil in the domestic
market shall be the Market Price as determined pursuant to Article 6. The portion so required to be sold by

17

KOSMOS in any calendar year shall not (unless otherwise agreed between the Parties) exceed the lesser of the quantities
determined according to the following ratios): either twenty percent (20%)of KOSMOS’s share of Available Crude Oil or
KOSMOS’s share of the domestic market deficit as measured by the ratio of KOSMOS’s share of Available Crude Oil to the
total production of Crude Oil under all petroleum agreements concluded in Morocco.

5.5 In the case of Natural Gas, the Parties will use their best endeavors to find domestic and foreign markets for such Natural Gas.
If the Parties agree that the quantity of Natural Gas discovered requires the construction of export facilities, in addition to
domestic market facilities, the Parties shall determine, after having informed the STATE, respective quantities to be reserved
for the domestic market and for export customers having entered into long-term contracts. ONHYM shall use its best

endeavors to assist KOSMOS to obtain all necessary licenses and authorisations for the construction of such facilities.

18

ARTICLE 6
MARKET PRICE

6.1 The Market Price in Dollars as determined in accordance with this Article 6 shall be used for the calculation of the royalty in
cash and of the corporate tax pursuant to Section 46 of the Law.

6.2 The Market Price for Crude Oil shall be determined each Quarter for each of the Parties, as follows:

(a) Except in the case of sales of Crude Oil which do not meet the conditions set out below in Article 6.2 (b) or which are excluded
by Article 6.5, the Market Price shall be the actual price received by the Party in question for sales of Crude Oil in the relevant
period. Market Price shall be determined separately for each type of Crude Oil or Crude Oil blend and for each place of
loading.

Such actual prices shall be adjusted to the price per Barrel, F.O.B. place of loading in Morocco.

(b) Actual prices shall only be used if they are obtained from customers who generally purchase on a regular basis pursuant to
purchase contracts contemplating liftings over a period of at least ninety (90) days or from spot sales under arms length
transactions, including contracts notified under Article 6.2 (c).

(c) If Crude Oil is to be sold by a Party under a long term contract with its Affiliate at a price based on the published prices of
Crude Oil on the international market, adjusted in particular to account for differences in quality and transport, then such Party
shall submit a copy of the contract to the appropriate department of the STATE.

6.3 If, during a given Quarter, a Party has made Crude Oil sales that do not fall under Article 6.2, the price to be applied to such
sales shall be the Market Price per barrel determined in accordance with Article 6.2 for the sales of said Party.

6.4 If there are no sales of Crude Oil within a Quarter by a Party which fall within Article 6.2, then the Market Price for the Party
concerned will be determined by agreement between the appropriate departments of the STATE and such Party.

Such Market Price shall be based upon weighted average sales prices in Dollars in the past preceding Quarter of a basket of
leading types of Crude Oils produced in major Crude Oil producing countries in the Arabian-Persian Gulf, Mediterranean, or in
Africa, which are quoted and regularly sold on the open market. The composition and weighting of the said basket shall be
agreed between the STATE and the Party(ies) concerned, and may be adjusted to reflect the individual characteristics of the
particular Crude Oil or Crude Oil

19

6.5

6.6

6.7

blend produced, taking into consideration positive or negative adjustments generally applied in the international petroleum
industry (corrections for quality, transportation, etc.). The intent of this provision is to determine the Market Price in foreign
currency that is obtainable generally in arms-length transactions, on the open market from customers regularly purchasing on
competitive commercial terms.

In determining the Market Price of Crude Oil produced under this Agreement pursuant to this Article 6.4, the STATE and the
Party(ies) shall consider all available relevant data, including the weighted average actual prices, F.0.B. (INCOTERMS 2000
by the International Chamber of Commerce — I.C.C and its future updates), exclusive of any marketing fee, of any export
sales by the Parties or by their Affiliates to third parties that are non-A ffiliates.

Prices of the following types of sales shall not be considered in fixing Market Price:

(i) Sales, whether direct or indirect, through brokers or otherwise, by any Party to any Affiliate of such Party, unless such
sales are under a contract submitted to the STATE under Article 6.2(c) (except where the STATE has notified the Party,
giving its reasons, within sixty (60) days of submission, that it is not satisfied with the terms of such contract submitted
under Article 6.2(c), because it does not agree on the Fair Value of the price for such contract).

(ii) Sales involving a quid pro quo other than payment in a foreign currency or motivated in whole or in part by
considerations other than the usual economic incentives for arms-length Crude Oil sales, for example, sales influenced by
or involving special dealings, relations between governments or barter transactions.

If the STATE and the relevant Party fail to agree under Article 6.4 on Market Price for any Crude Oil for any Quarter by at least
fifteen (15) days after the end of that Quarter, either of them, with notice to the other, may submit, for determination by a single
arbitrator designated by the International Center of Technical Expertise of the International Chamber of Commerce (I.C.C.),
the question, what single price per Barrel, in the arbitrator’s judgment, performed under L.C.C. rules and procedures, best
represents the Market Price of that Crude Oil for the pertinent Quarter.

If the STATE does notify a Party that it is not satisfied that the price under a contract submitted under Article 6.2(c) is Fair
Value, the question of whether the price under the contract is Fair Value may be submitted for arbitration on the same basis as

set out in the above paragraph.

The arbitrator’s decision shall be final and binding on the STATE and the Parties. For the purpose of arbitration under this
Article 6.6, the provisions of Articles 22.4 to 22.7 inclusive shall apply.

Market Price for Natural Gas shall be determined by applying, when applicable, the same general principles as those
enumerated above for the determination of the Market Price of

20

6.8

Crude Oil, in respect of export sales of Natural Gas. In the case of domestic sales, the Market Price shall be the price received.
The Parties agree that for the determination of royalties payable pursuant to Article 11, the Market Price fixed according to the
above provisions shall be adjusted by the deduction of all processing and transportation costs as well as sales costs incurred to

deliver such Hydrocarbons to the purchaser.

21

PART IV

THE PARTIES’ OBLIGATIONS

22

ARTICLE 7

APPLICABLE LAW
71 Exploration Work and Development and Exploitation Work in the Area of Interest shall be performed in conformity with the
provisions of this Agreement, executed according to the Hydrocarbon Code, and with the laws and regulations of Morocco in
force on the date of signature.

7.2 This Agreement shall be governed and interpreted in conformity with Moroccan Law in accordance with Section 33 of the
Law. Without prejudice to the foregoing, the principles and customs of the international petroleum industry may be applied in

the interpretation of this Agreement.

23

ARTICLE 8
ADMINISTRATION CONTROL

8.1 The Parties shall be bound by the control procedures set out by the Hydrocarbon Code for all their activities relating to
Exploration Works and to Development and Exploitation Works.

8.2 ONHYM shall provide the appropriate assistance to the Operator to enable it to obtain any necessary authorisations and
approvals required for the performance of Exploration Works under the Exploration Permits.

8.3. ONHYM shall give all necessary assistance to the Parties applying for an Exploitation Concession, to obtain any authorisations
or approvals required for the construction of facilities and pipelines to exploit the Hydrocarbon discovery within the Exploitation
Concession, and for the construction of such facilities necessary for Development Works located outside the boundaries of the
Exploitation Concession but within the jurisdiction of Morocco.

24

ARTICLE 9
PROFESSIONAL TRAINING

91 KOSMOS shall contribute to the training of ONHYM’s staff and technicians up to fifty thousand US Dollars (US $50,000) for
each twelve (12) Month period during the entire duration of this Agreement. The annual contribution to training shall be
increased by twenty-five thousand US Dollars (US $25,000) each time an Exploitation Concession is granted, not to exceed a
total annual amount of one hundred thousand US Dollars (US$100,000). The training programs and the method and schedule
of payment of these contributions shall be established by agreement between the Parties, and shall include the costs of all
training organized by KOSMOS on behalf of the personnel of ONHYM.

If KOSMOS is going to retire from this Agreement, KOSMOS must complete any training program already in progress and
shall not be required to contribute to training programs other than that already in progress. Moreover, it is agreed that the
accumulated outstanding amounts of the annual training budgets will be paid by KOSMOS to ONHYM in accordance with
and on written request from ONHYM.

9.2 Pursuant to Article 47 of the Law, all training expenses incurred by KOSMOS in accordance with Article 9.1 of this
Agreement shall be considered as costs of exploration or exploitation in relation to the Exploration Permits or Exploitation

Concession(s), as the case may be.

25

ARTICLE 10
SAFETY AND ENVIRONMENT

The Parties shall conduct all Exploration Works and the Development and Exploitation Works according to the rules relating to
safety and the protection of the environment in conformity with Section 38 of the Law as well as Sections 32 and 33 of the
11.1

11.2

11.2.1

Decree.

26

PART V
FISCAL PROVISIONS

27

ARTICLE 11
ANNUAL ROYALTY

Each of the Parties shall pay the STATE an annual royalty on the value of its Percentage Interest of the Available Crude Oil and
Available Natural Gas produced from each Exploitation Concession at the following rates:

(a) Exploitation Concession located onshore or offshore at a water depth less than or equal to 200 meters

Crude Oil

The production of the first 300,000 tons from an Exploitation Concession is exempt from the payment of royalty. Any
production in excess of 300,000 tons from an Exploitation Concession shall be subject to royalty at the rate of ten percent
(10%).

Natural Gas

The production of the first 300 million cubic meters from an Exploitation Concession is exempt from the payment of royalty.
Any production in excess of 300 million cubic meters from an Exploitation Concession shall be subject to royalty at the rate of
five percent (5%).

(b) Exploitation Concession located offshore at a water depth of more than 200 meters

Crude Oil

The production of the first 500,000 tons from an Exploitation Concession is exempt from the payment of royalty. Any
production in excess of 500,000 tons from an Exploitation Concession shall be subject to royalty at the rate of seven percent
(7%).

Natural Gas

The production of the first 500 million cubic meters from an Exploitation Concession is exempt from the payment of royalty.
Any production in excess of 500 million cubic meters from an Exploitation Concession shall be subject to royalty at the rate of
three-and-a-half percent (3.5%).

Payment of the annual royalty shall be made by the Parties as follows:

In respect of Natural Gas produced from any Exploitation Concession, royalty shall be paid to the STATE in cash, unless the
STATE decides one year in advance, by so notifying each of the Parties, to be paid in kind, in the point of production, for such
Exploitation Concession.

In the case of Crude Oil, the STATE reserves the right to be paid royalties in cash or in kind

28

in the point of production. Any decision by the STATE to modify its choice of payment in respect of Crude Oil must be
11.2.2

11.2.3

communicated to each of the Parties in writing at least six (6) Months prior to the effective date of such a change.

In respect of any royalties to be paid to the STATE in cash, on or before 31% of July and 31° of January of each calendar year,
each of the Parties shall pay the STATE on account of the annual royalty for the six (6) Month periods ending 30" June and
318t December of the calendar year in question, in respect of the sales of Available Crude Oil or Available Natural Gas
produced from each of the Exploitation Concession(s) during such six (6) Month period.

The amount of such payments shall be estimated by each of the Parties by utilizing the appropriate Market Prices for royalty
calculations for Crude Oil and/or Natural Gas in effect during the Quarters to which such payment relates as determined
pursuant to Article 6.

Within ninety (90) days following the end of each calendar year, each of the Parties shall submit to the STATE the final annual
royalty declaration. In the case of payment of royalty in cash, the Parties shall then settle the difference between the actual
amounts due and the sum of the estimated payments made for the calendar year in question.

If the sum of the estimated payments made is greater than the final amount due, the difference shall be carried forward as a
credit to the annual royalty for the next calendar year, and shall be deducted from the next payment(s) to be made.

29

12.1.

12.2.

ARTICLE 12
CORPORATE INCOME TAX

In accordance with articles 2, 5 and 8 of the code général des impots instituted by finance law n° 43-06 for the 2007 financial
year, promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (31st December 2006), as amended and completed (“Code Général
des Impéts”), each of the Parties shall calculate and pay the STATE the corporate income tax, utilizing the Market Prices
determined pursuant to Article 6.

In accordance with article 6-II-B-2° of Code Général des Impéts, each of the Parties shall benefit of a total exemption from
corporate income tax for a ten consecutive year-period for each Exploitation Concession starting from the date of

commencement of regular production from such Exploitation Concession.

30

ARTICLE 13
CUSTOMS

Each of the Parties, their contractors and sub-contractors shall benefit from the customs regime specified in Sections 50, 51 and
52 of the Law.

31

14.1

14.2

ARTICLE 14
FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

In accordance with article 6-I-C-1 of Code Général des Impéts, and with provisions of Sections 54 to 58 and 60 of the Law,
each of the Parties, when applicable, shall benefit, from measures relating to the foreign exchange regime and the withholding
tax on proceeds from shares, capital rights and similar revenues.

In accordance with section 6-I-A-31° of the law n°47-06 dated 30 November 2007 relating to local taxation, each of the Parties
shall benefit from a total exemption of business activity tax, and in accordance with section 41-3° of the law n°47-06, the
Parties are exempted from the un built urban areas tax.
14.3

14.4

14.5

14.6

In accordance with the provisions of articles 92-I-40° and 123-41° of Code Général des Impéts, each of the Parties, their
contractors and sub-contractors shall benefit from exemption from value-added tax on goods and services acquired in the
domestic market or imported from abroad.

Withholding tax will apply to payments for services provided by all foreign companies in accordance with the provisions of
articles 4-III, 15, 19-IV-B and 160 of Code Général des Impéts and in accordance with any double taxation treaties applicable
to such foreign company.

KOSMOS shall pay the application fees for the institution and extensions of the Exploration Permits.

Each of the Parties shall pay its proportional share of the annual surface rental of one thousand Dirham (1,000 DH) per square
kilometers on all Exploitation Concession(s).

32

15.1

15.2

ARTICLE 15
BONUSES

KOSMOS agrees to pay the STATE, when a deposit of Hydrocarbons in the Area of Interest in which it has a Percentage
Interest is declared pursuant to the Association Contract to contain commercially exploitable quantities, a discovery Bonus of
an amount of one million US Dollars (US $1,000,000). This payment has to be made within thirty (30) days of the official
granting of the Exploitation Concession.

In addition, starting from the date the total production of Crude Oil or Barrels equivalent Crude Oil, from all Exploitation
Concessions in the Area of Interest in which KOSMOS has a Percentage Interest has reached and been maintained during a
period of thirty (30) consecutive days at the daily production levels listed below, KOSMOS shall pay the STATE the
corresponding bonuses payable within thirty (30) days of the end of the Month in which the aggregate levels of production
have first been so maintained:

50,000 BOPD/BOE per day one million US Dollars (US$1,000,000)
75,000 BOPD/BOE per day two million US Dollars (US$2,000,000)
100,000 BOPD/BOE per day three million US Dollars (US$3,000,000)
More than 100,000 BOPD/BOE per day four million US Dollars (US$4,000,000)

It is understood that the Bonuses specified in Article 15.2 will be a one time, lump sum payment for each level of production
when such level of production is reached and maintained for a period of thirty (30) consecutive days.

These Bonus payments established in Articles 15.1 and 15.2 above shall be deemed development costs and shall be deductible
for the calculation of KOSMOS’s taxable profits.

33

16.1

16.2

ARTICLE 16
STABILITY

The economic terms and conditions which will apply to KOSMOS for the activities to be conducted by KOSMOS under this
Petroleum Agreement and throughout its period of validity, have been agreed after negotiations in good faith on the basis of the
legislation in force in Morocco on the date of signature.

In the event that a change in Regulations has a significant adverse effect on the economic benefits that KOSMOS would have
received if such change had not been made, the terms of this Agreement will be as soon as possible adjusted in order to
compensate KOSMOS for such adverse effect.

ONHYM shall use every effort with the STATE to preserve or re-establish in favor of KOSMOS the economic terms and
conditions prevailing at the time of signature. If despite the efforts of ONHYM, this should not prove to be possible,
KOSMOS shall notify in writing to ONHYM a proposal for the necessary changes to be made to the terms of this Agreement
in order to compensate for such adverse effect, and the Parties shall endeavor to agree on such changes to the terms hereof.
If the Parties fail to agree on such changes within a term of sixty (60) days from the date on which KOSMOS deliver a notice
on this regard to ONHYM, the matter may be referred to Arbitration under Article 22

34

PART VI

MISCELLANEOUS PROVISIONS

35

17.1

17.2

17.3

ARTICLE 17
TRANSFER OF PERCENTAGE INTERESTS

KOSMOS shall be entitled to transfer all or part of its Percentage Interest in the Exploration Permits, in accordance with the
provisions of the Hydrocarbon Code, and subject to the provisions of the Association Contract. Any transfer of KOSMOS’s
Percentage Interest in the Exploration Permits during the validity of an Exploration Period, may not be made without the prior
written authorization of the Minister in charge of Energy. Notwithstanding the foregoing and for the avoidance of doubt, the
Parties agree and acknowledge that any pledge, mortgage charge, lien, hypothecation, encumbrance, by way of security of their
Percentage Interest under the Exploration Permits will require only notification to the Minister in charge of Energy.

If such a transfer takes place, the Parties shall enter into an amendment to this Agreement to define the new Percentage
Interests and the corresponding commitments.

Any Party shall be entitled at any time to transfer all or part of its Percentage Interest in any Exploitation Concession,
independently from the other Exploitation Concession(s) in accordance with the provisions of the Hydrocarbon Code and
subject to the provisions of the Association Contract. If such a transfer takes place, the Parties shall enter into an amendment to
this Agreement to recognize the new Percentage Interests and the corresponding commitments.

The transferee of any such Percentage Interest shall become a Private Party upon the completion of the transfer of the
Percentage Interest to it in accordance with the provisions of the Hydrocarbon Code and the provisions of the Association
Contract. The Private Party(ies) shall be jointly and severally responsible for the obligations of KOSMOS set out in this
Agreement.

36

18.1

18.1.1

18.1.2

18.1.3

ARTICLE 18
ASSOCIATION CONTRACT

Simultaneously with the signing of this Petroleum Agreement, ONHYM and KOSMOS shall sign an Association Contract in
order to:

Establish the appropriate procedures to enable the Parties to perform jointly successful Exploration Works and Development
and Exploitation Works as specified in this Agreement relating to the Area of Interest;

Establish the necessary procedures to secure an orderly conduct of joint operations and to govern relations between the Parties;
and,

Define and set forth the rights and obligations of each of the Parties.

37

19.1

19.2

ARTICLE 19
THE OPERATOR

KOSMOS is hereby designated as Operator for the conduct all the operations and activities in respect of the Exploration
Permits and the Exploitation Concession(s) which will derive from the said Exploration Permits, until the creation of a Joint
Operating Company or until such time as it ceases to be Operator in accordance with the provisions of the Association
Contract.

The rights and duties of the Operator are detailed in the Association Contract. The Operator shall unless otherwise agreed by
the Parties or provided herein, give notice on behalf of the Parties to the STATE under this Agreement and represent the Parties
in discussions with the STATE or any other Moroccan authorities, in accordance with the provisions of the Association
Contract.

38

20.1

b)

c)

d)

g)

h)

ARTICLE 20
CONFIDENTIALITY

Each of the Parties undertakes to treat as confidential the terms of this Agreement, and information gathered by it as a result of
the operations under this Agreement (“Confidential Information”), and shall not divulge Confidential Information to a person
who is not a Party. Provided that a Party may divulge Confidential Information in the following cases:

to the extent such Confidential Information is required to be furnished pursuant to any arbitration or legal proceedings, or by
virtue of any law applicable to such Party;

to any of its Affiliates, provided any such Affiliate maintains confidentiality as provided in this Article;

to its or its Affiliates’ employees for the purposes of conducting operations hereunder, subject to each Party taking customary
precautions to ensure Confidential Information is kept confidential;

subject to Article 20.2, to a contractor, subcontractor, professional adviser or auditor employed or potentially to be employed
by a Party in relation to the operations described in this Agreement, where such disclosure is required for the effective
performance of the recipient’s duties;

subject to Article 20.2, to a credit establishment, finance provider or any other financial institution or insurance institution in
connection with the prospective funding of a loan or other financial agreement or insurance agreement to be entered into for
financing operations described in this Agreement or insuring a Party’s interests in this Agreement;

subject to Article 20.2, to a bona fide prospective transferee of the whole or part of a Percentage Interest in this Agreement,
including an entity with which such Party is conducting bona fide negotiations directed toward a merger, consolidation or the
sale of a majority of the shares in such Party or any of its Affiliates;

to the extent Confidential Information must be disclosed by the Party as a public communication for the purpose of complying
with laws, regulations and requirements of the Moroccan Government or pursuant to any rules or requirements of any other
government or stock exchange having jurisdiction over such Party, or its Affiliates;

if, before such disclosure, the Confidential Information had become public knowledge or had been legally obtained by the
Party or any Affiliate from a source other than under this Agreement; or

39

20.2

if such disclosure is approved in writing by all of the Parties.

Disclosure pursuant to Articles 20.1 (d), (e) and (f) shall not be made unless prior to such disclosure the disclosing Party has
obtained a written undertaking from the recipient to keep the data and information strictly confidential and not to use or
disclose the data and information except for the express purpose for which disclosure is to be made.
20.3

20.4

The Parties agree under all circumstances to honor the provisions of this Article 20 throughout the entire term of this
Agreement. In addition, KOSMOS undertakes under all circumstances to comply with the provisions of this Article 20 for a
duration of three (3) years after the expiry of the Exploration Permits in respect of which the Confidential Information was
obtained.

KOSMOS shall inform ONHYM before sending any press release or providing any previously unpublished information
required, demanded or requested by any law or stock exchange regulation relating to this Agreement. ONHYM shall respond
within seventy-two (72) hours of receipt of such notice. If ONHYM does not provide a response within said seventy-two (72)
hours, approval by ONHYM shall be deemed to have been given.

40

21.1

21.2

21.3

21.4

ARTICLE 21
FORCE MAJEURE

Any failure or delay by one of the Parties in the performance of any of its obligations under this Agreement, with the exception
of obligations in respect of the payment of any amount due hereunder, shall be excused to the extent that it is attributable to an
event of Force Majeure. For the purposes of this Agreement, an event of Force Majeure shall mean any event which is
unforeseen, insurmountable or beyond the reasonable control of the Party affected, and which the Party affected can not
prevent or overcome by exercising due diligence in accordance with oil industry standards.

The Party whose ability to perform its obligations is affected by an event of Force Majeure, shall advise the other Parties
thereof in writing as soon as possible. Each of the Parties shall take all steps that are reasonably within their power to ensure
that the event of Force Majeure is overcome as soon as possible.

As soon as practicable, once the period of an event of Force Majeure ceases, operations affected by an event of Force Majeure
shall recommence.

If as a result of an event of Force Majeure, the operations are delayed, curtailed or prevented for a period of time then the time
for carrying out the affected operations will be extended by a period equal to the period of an event of Force Majeure. In
addition the period of validity of the Exploration Permits and/or Exploitation Concession(s) shall be extended by a period equal
to the period of an event of Force Majeure.

41

22.1

22.2

22.3

22.4

ARTICLE 22
ARBITRATION

If any dispute arises out of or in connection with this Agreement, the Parties shall use all reasonable endeavors to amicably
reach an equitable settlement. If an amicable settlement cannot be reached within sixty (60) days from the time one Party
delivers a notice to the other Party, such dispute shall be settled by arbitration as provided below.

With the exception of any disputes with regard to the determination of Market Price, which shall be settled in conformity with
Article 6, all disputes arising out of or in connection with this Agreement, which have not been amicably resolved as proved in
Article 22.1, shall be definitively settled by arbitration before the International Centre for the Settlement of Investment
Disputes (ICSID). If, for whatever reason, the dispute does not fall within the jurisdiction of ICSID, it shall then be submitted
to arbitration under the rules for conciliation and arbitration of the International Chamber of Commerce (ICC).

The arbitration tribunal shall be composed of three (3) arbitrators, one appointed by each Private Party and the third arbitrator,
who shall be president of the arbitral tribunal, appointed by agreement between the first two arbitrators. If there shall be any
default in appointing an arbitrator, such arbitrator shall be appointed on the application of any Party by the President of the
Administrative Council of ICSID (or, if the arbitration is being conducted under the ICC rules, by the President of the ICC
Arbitration Court). The arbitration tribunal shall apply Moroccan Law.

Any arbitration proceeding shall take place in Paris (France) and shall be conducted in the French language.
22.5

22.6

22.7

It is agreed that recourse to arbitration shall be made directly by one Party by notice to ICSID (or ICC) with a copy to the other
Party(ies). The Parties expressly agree that the arbitration award shall be final and binding and that it may be recognised or
enforced by any court of competent jurisdiction, in accordance with article 54 of the ICSID Convention or the ICC Rules as the
case may be.

The Parties waive any right of immunity as to it or its property in respect of the enforcement of and execution upon any award
rendered under this Article 22.

The Parties commit irrevocably to apply any decision given by an arbitral tribunal constituted according to the provisions of
this Agreement.

Each Party shall bear all its own costs and expenses, including its attorneys’ fees, incurred relating to the arbitration but the
costs of the arbitrators and the arbitration tribunal shall be borne by the Party against whom the ruling is made.

42

ARTICLE 23
NOTIFICATION

All notices which must or may be given in accordance with the Hydrocarbon Code and with this Agreement, shall be in writing
and may be delivered by hand, courier or notified by electronic mail, or fax, at sender’s option and expense. Any such notice
shall be deemed to have been given or received at the time of delivery (if delivered by hand), the first working day following
the day of sending (if sent by facsimile), the day the sender receives an acknowledgment of receipt (if sent by courier) and
when a read-receipt has been received by the sender (if sent by email):

These notices shall be addressed as follows:

To: The STATE

Address: Ministry in charge of Energy,
B.P. 6208 - Rabat Instituts
Haut Agdal, Rabat — MAROC

Attention: Le Secretaire General

Fax: (212) 05 37 77 47 32

To: ONHYM

Address Office National des Hydrocarbures et des Mines

5 Avenue Moulay Hassan
B.P. 99 - RABAT - MAROC

Attention: Le Directeur General

E-mail: benkhadra@onhym.com

Fax: (212) 05 37 28 16 26 / 05 37 79 44 75
To: KOSMOS

Address: Kosmos Energy Deepwater Morocco

4th Floor, Century Yard
Cricket Square, Hutchins Drive
Elgin Avenue, George Town
Grand Cayman KY 1-1209
Cayman Islands

Attention: Andrew Johnson
E-mail: MoroccoNotifications@kosmosenergy.com
Fax: +1 345 527 2105

43
with copy to:

Address: KOSMOS ENERGY DEEPWATER MOROCCO
c/o KOSMOS ENERGY, LLC

8176 Park Lane

Suite 500

Dallas, Texas 75231
Attention: General Counsel
E-mail: KosmosGeneralCounsel@kosmosenergy.com
Fax: +1 214 4459705

For the purposes of this Agreement, any Party may change its notification address by notice in writing to the other Party(ies),
provided that notices to the old address shall continue to be validly served for a period of ten (10) days following notification
of such change.

44

24.1

24.2

24.3

24.4

24.5

24.6

ARTICLE 24
OTHER PROVISIONS

All notices and any applications to and correspondence with the STATE which may have to be given in accordance with the
Hydrocarbon Code and this Agreement will be in the French language, while technical data and documents may be established
in the French language or the English language.

If any Party does not require performance of any of the provisions of this Agreement or exercise its rights and privileges arising
out of the Hydrocarbon Code and/or of this Agreement, this shall not be deemed a waiver of any such provisions, rights and

privileges. Any express waiver shall not be deemed to be a waiver in respect of any future exercise of such provisions, rights
and privileges.

The Parties’ respective successors and all their assignees shall be bound by and benefit from this Agreement.

This Agreement is signed in French and English versions. In case of any difference of interpretation, the French version shall
prevail.

No provision of this Agreement may be amended or modified except by mutual agreement in writing and signed by the Parties.
Such amendments or modifications shall not become effective until they have been approved by a joint order issued in
accordance with the Hydrocarbon Code. ONHYM shall assist KOSMOS in procuring such approval.

Where this Agreement is silent in respect of any given situation, the provisions of the Hydrocarbon Code shall apply.

45

25.1

25.2

ARTICLE 25
EFFECTIVE DATE

As stipulated in Section 34 of the Law and Section 60 of the Decree, this Petroleum Agreement shall be approved by a joint
order issued by the Minister in charge of Energy and the Minister in charge of Finance.

This Agreement will become effective on the date of the signature of the aforesaid joint order “Effective Date” and will
remain in force until its termination in accordance with the provisions of Article 2.

IN WITNESS WHEREOF, THIS AGREEMENT IS EXECUTED IN FOUR (4) ORIGINAL COPIES IN THE FRENCH
LANGUAGE AND TWO (2) ORIGINAL COPIES IN THE ENGLISH LANGUAGE.

IN RABAT ON THIS October 10, 2013

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES,
ACTING ON BEHALF OF THE KINGDOM OF MOROCCO

BY : MME. AMINA BENKHADRA
/s|/ MME. AMINA BENKHADRA

TITLE  : GENERAL DIRECTOR

KOSMOS ENERGY DEEPWATER MOROCCO

BY

: MR. RAGNAR FREDSTED

/s/ MR. RAGNAR FREDSTED

TITLE —: VICE PRESIDENT AND COUNTRY MANAGER

46

APPENDIX I

DEFINITIONS

The corresponding definitions set forth in the Law are hereby adopted and incorporated by reference herein, and accordingly
shall apply for all purposes hereof.

The following words, terms and phrases shall have the meaning ascribed thereto below and accordingly shall apply for all
purposes hereof, whenever any of the following words and expressions (words importing gender include all genders) are used
in this Petroleum Agreement with an initial capital letter:

1)

2)

3)

4)

“Affiliate” means:

(i) in relation to KOSMOS; any company which for the time being directly or indirectly controls, or is directly or

indirectly controlled by KOSMOS, or that is directly or indirectly controlled by an entity that controls, KOSMOS.

(ii) in relation to any Party other than KOSMOS; -

(a) any company or entity controlled by such Party;
(b) any company or entity which controls such Party;
(c) any company or entity which is controlled by another company or entity which controls such Party.

“Control” shall mean the ownership, (whether such ownership is direct or indirect through a series of companies or
entities) by one or more companies or entities of at least fifty percent (50 %):

(a) of the voting stock of another company or entity which is issuing voting stock; or
(b) of the rights to decide the appointment of managers of another entity which is not issuing voting stock.

In the case of ONHYM, this definition shall include the STATE and any entity controlled by the STATE.

“Appraisal Well” means any well whose purpose at the time of commencement of drilling such well is the determination
of the extent, volume or producibility of a discovery of Hydrocarbons.

“Area of Interest” means the Area of Interest more particularly described in Appendix II of the Petroleum Agreement or

the portion of such Area that remains subject to this Agreement

“Article” means an article of this Agreement unless otherwise indicated.

47

5) “Association Contract” means the document referred to in Article 18.1.

6) “Available Crude Oil” means, for each Exploitation Concession, the Crude Oil produced after deduction of the Crude
Oil used in carrying out Development and Exploitation Work and Exploration Work.

7) “Available Natural Gas” means, for each Exploitation Concession, Natural Gas produced, whether or not produced in
association with Crude Oil, after deduction of the Natural Gas used as fuel, or for secondary recovery, re-injected or
flared in carrying out Development and Exploitation Work and Exploration Work.

8) “Bank” means any financial institution that issues a guarantee pursuant to Article 4.2.4.

9) “Bank Guarantee” means irrevocable on first demand bank guarantee, acceptable to ONHYM, provided by KOSMOS
in order to secure the completion of the Minimum Exploration Work Programs set out in Articles 4.2.1, 4.2.2 and 4.2.3.

10) “Code Général des Impéts” means general tax code instituted by finance law n° 43-06 for the 2007 financial year,
promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (December 31‘, 2006), as amended and completed.

11) “Commercial Discovery” means a discovery of Hydrocarbons which, after completion of an adequate program of
appraisal drilling, the Parties prove reveals potentially recoverable Hydrocarbon reserves which could give rise to an
economically profitable exploitation, and which the Parties undertake to develop.

12) “Crude Oil” means all Hydrocarbons that are liquid in their natural state, or obtained by the condensation or separation
of Natural Gas and asphalt.

13) “Decree” has the meaning ascribed thereto in the Preamble.

14) “Development and Exploitation Work” means any operation relating to the development or production of a
Hydrocarbon deposit within the area covered by an Exploitation Concession, whether carried out within or outside
Morocco and, in particular, geological and geophysical work, the drilling of development wells, the production of
Hydrocarbons, the installation of collection pipes and the operations necessary to the maintenance of pressure and to
primary or secondary recovery.

15) “Dollar or US$” means Dollar of United States of America.

16) “Effective Date” means the date on which the joint order has been signed pursuant to Article 25.

48

17) “Exploitation Concession” means any Exploitation Concession granted to the Parties pursuant to the Hydrocarbon Code
and this Agreement, which derives from the Exploration Permits.

18) “Exploration Period” means the Initial Period, or any of the Extension Periods referenced in Article 4.2.

19) “Exploration Permits” means the Exploration Permits referred to in Article 3 granted to the Parties pursuant to the
Hydrocarbon Code and this Agreement in the Area of Interest.

20) “Exploration Work” has the meaning set out in Article 4.1.

21) “Exploration Well” means any well whose purpose at the time of commencement of drilling such well is to explore for
any accumulation of Hydrocarbons whose existence at that time was not confirmed by drilling.

22) “Extension Period” means the First and/or the Second Extension Period.

23) “Fair Value” means the Market Price based upon weighted average sales prices in Dollars in the past Quarter of a basket
of leading Crude Oils produced in major Crude Oil producing countries in the Arabian-Persian Gulf, Mediterranean, or in
Africa which are quoted and regularly sold on the open market. The composition and weighting of the said basket shall be
agreed between the STATE and the Party(ies) concerned, and may be adjusted from time to time, to reflect the individual
characteristics of the particular Crude Oil or Crude Oil blend produced, taking into consideration positive or negative
adjustments generally applied in the international petroleum industry (corrections for quality, transportation, etc.).

24) “First Extension Period” shall mean the period of two (2) years and six (6) months duration as stipulated in
25)
26)

27)

28)

29)

30)

31)

32)

33)

34)

35)

36)

37)

38)

39)

40)

41)

42)

43)

Article 3.3(b).
“Force Majeure” has the meaning set out in Article 21.
“Hydrocarbon Code” has the meaning ascribed thereto in the Preamble.

“Hydrocarbons” means naturally occurring Hydrocarbons whether liquid, gaseous or solid other than bituminous shale,
and shall include Crude Oil and Natural Gas

“Initial Period” means the period of two (2) years and six (6) months duration as stipulated in Article 3.3(a).
“Kosmos” means Kosmos Energy Deepwater Morocco and any of its successors and assigns.

49

“Law” has the meaning ascribed thereto in the Preamble.

“Market Price” means the prices for Hydrocarbons, determined as provided in Article 6 which shall be used for
calculation of annual royalty in cash and of corporate income tax.

“Minimum Exploration Work Program” means the Exploration Work to be completed before the end of the Initial
Period or any of the Extension Periods referred to in Articles 4.2.1, 4.2.2 and 4.2.3.

“Month” means a calendar month according to the Gregorian calendar.

“Natural Gas” means all gaseous Hydrocarbons obtained from oil or gas wells together with gas that is the residue of the
process of separation of liquid Hydrocarbons.

“ONHYM” means the Office National des Hydrocarbures et des Mines and all of its successors and assigns.

“Operator” means KOSMOS, appointed in accordance with Article 19 or such other Party subsequently designated as
such pursuant to the Association Contract.

“Party” means ONHYM and/or KOSMOS and/or any Private Party individually and “the Parties” shall refer to them
collectively.

“Percentage Interest” means in respect of the Exploration Permits, the percentage interests of the Parties as set forth in
Article 3.1(b) and, in respect of any Exploitation Concession, the percentage interests of the Parties as set forth in

Article 5.2.

“Petroleum Agreement” or “this Agreement” means the agreement of which this Appendix I forms part.

“Private Party” means KOSMOS in its capacity as a Party and / or any transferee of KOSMOS or of another Private
Party in accordance with Article 17.

“Quarter” means a period of three Months commencing on the first day of January, April, July or October in any
calendar year.

“Regulations” means all applicable laws, decrees, rules and regulations, including all administrative practices relating
thereto.

“Second Extension Period” shall mean the period of three (3) years duration as stipulated in Article 3.3(c).

50

APPENDIX II

MAP AND DESCRIPTION OF THE AREA OF INTEREST
51

us

!! MAP OF THE " TARHAZOUTE OFFSHORE ”
¥ EXPLORATION PERMITS

 ——
‘
Tarhazoute Offshore 1

1938.8 Knv
Gtographical Coordinates Datum merchiich 1926,4 Km’

Tarhazoute Offshore 3
7753.2 Km

30" 32 30,000" N] 10" 27° 30,000" W
30° 29 00,000" NJ 10" 22° 30,000" W

Tarhazoute Offshore 4
1929.2 Km’

1 30 70.000" N

3030 20,000,

30 is 18.000" N] 11 29 40.000" W
50° 25° 00,000" N] 13" 29 40.000" w
0” $4 @.000"

Ww
Ww]

52

APPENDIX III
LIST OF DELIVERABLES
The Deliverables shall be remitted to ONHYM in the following formats:
I. Seismic : Acquisition and processing
1.1. 2D and 3D Seismic :

Field data on cartridges, 3592 or LTO-04 in an international standard format (SEG-D format)
Intermediate data such as pre-migrated CDP gathers
Data processed on cartridge, 3592 or LTO-04 (stack and migration) SEG-Y with header information about the processed
seismic data (processing sequence, navigation data or coordinates)
Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y format with header information about the
processed seismic data (processing sequence, navigation data or coordinates)
Complete sequence of processing in hard copy or electronic format
Velocities analysis data
Field documents (operating report of the seismic acquisition, field note-book, coordinates of the shooting points and of the
receivers and seismic data test ) in hard copy and electronic formats
Navigation data on CD in either ASCII or SEG P1 format (for the offshore data)
For offshore data acquisition, the Projection System is : UTM
Options for the projection: Ellipsoid: WGS84
Format: UKOOA in ASCII or EXCEL

1.2.Seismic: Reprocessing:

Data processed on cartridge, 3592 or LTO-04 (Stack and migration) SEG-Y with header information about the processed
seismic data (processing sequence, navigation data or coordinates)

Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y format with header information about the
processed seismic data (processing sequence, navigation data or coordinates)

Complete sequence of processing in hard copy or electronic format

Velocities analysis data in ASCCI format

53

Il. Magnetic, gravimetric, Electromagnetic, Magneto —telluric and electrical data:

Raw data in an international standard format together with all the supporting documents
Processed data in an international standard format
Interpretation of these data

Til. Drilling :

Cuttings: an average of 500 grams of washed cuttings and 500 grams of non-washed cuttings from each 5 m for the interval
of the reservoir ; and from each 10-20 m for the remaining of the well

Cores : half of the cores cut in length

Electrical logs: data of all drilling operations in an international standard format

Check shot Survey ,VSP

Seismic coring

data of well test (pressure, samples of received fluide, PVT analysis and water analysis)

Final well report that includes drilling evaluation report and logs interpretation (paper and electronic format)

Copy of composite log

IV. Studies :

Preliminary Reports (work progress reports at the end of each year)
Final Report for each phase (paper and electronic format): this report will include in particular :
Text and plates
Report on the field geological work
Conventional and special analysis of the cores
Copy of electrical logs of drilling in standard electronic format (Las, picture)
Copies of different laboratory studies and analyses
Geochemistry,
Stratigraphy
Petrophysics
Sedimentology

Any other studies, operational reports and/or operational data resulting from any works executed by third parties on behalf of KOSMOS
directly relating to the Exploration Work or Development and Exploitation Work in the area of the Permits. For the avoidance of doubt,
this obligation does not apply to such information as any proprietary or confidential information or reports, parent company financial
information, reserve information or confidential information or reports provided to governmental authorities.

Copy of any tender and contract with a value in excess of one million US Dollars (US$ 1,000,000) with service companies in paper and
electronic format.

54

